UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 Date of Report: (Date of earliest event reported) November 10, 2010 FROZEN FOOD EXPRESS INDUSTRIES, INC. (Exact Name of Registrant as Specifiedin its Charter) Texas (State or Other Jurisdiction of Incorporation) 1-10006 COMMISSION FILE NUMBER 75-1301831 (IRS Employer Identification No.) 1145 Empire Central Place Dallas, Texas75247-4309 (Address of Principal Executive Offices) (214) 630-8090 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. Other Events On November 10-11, 2010 the Registrant will present to investment professionals and analysts at the Southwest IDEAS Investor Conference at the Hilton Anatole Hotel in Dallas, Texas. The presentation will include a business overview of 2009, year to date results as of September 30, 2010 and the go forward strategies the company will deploy in the fourth quarter of 2010and into2011.This information is furnished herewith, but is not “filed” pursuant to the Securities Exchange Act, and is not incorporated by reference into any Securities Act registration statements. Additionally, the submission of this report on Form 8-K is not an admission as to the materiality of any information in this report that is required to be disclosed solely by Regulation FD. Any information in this report supersedes inconsistent or outdated information contained in earlier RegulationFD disclosures.A copy of the presentation made at the conference is hereby furnished as Exhibit99.1 to this report. ITEM 9.01. Financial Statements and Exhibits (a) Financial statements of business acquired. Not applicable. (b) Pro-forma financial information. Not applicable. (c) Shell company transactions. Not applicable. (d) Exhibits Frozen Food Express Industries, Inc.’s Southwest IDEAS Investor Conference Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FROZEN FOOD EXPRESS INDUSTRIES, INC. Dated: November 10, 2010 By: /s/ John R. McManama John R. McManama Senior Vice President and Chief Financial Officer (Principal Financial Officer) EXHIBIT INDEX Exhibit No. Exhibit Title Frozen Food Express Industries, Inc.’s Southwest IDEAS Investor Conference Presentation
